TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00737-CV



                                  Chase Carmen Hunter, Appellant

                                                v.

                     Texas Department of Insurance and David Mattax,
              in his Official Capacity as Commissioner of Insurance, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
        NO. D-1-GN-13-001957, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                              DISSENTING OPINION


               For substantially the same reasons I indicated in Enriquez v. Livingston, 400 S.W.3d
610, 623–25 (Tex. App.—Austin 2013, pet. denied) (Pemberton, J., dissenting), I would affirm the

district court’s judgment here.




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: January 14, 2016